Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/01/2022.  The applicant(s) amended claims 1, 4, 10-12, 14, and 18 and added claims 23-24.
The Examiner withdraws the 35 USC 112 Rejection regarding claim 18 in accordance with the Applicant’s amendments.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 06/01/2022, with respect to independent claims 1, 10, and 14 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-15 and 18-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-15, 18-20, and 23-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein the interaction application is configured to use the general interaction model to map a received utterance to the new sample utterance, identify a portion of the received utterance that corresponds to the open-ended slot, and parse the portion of the received utterance using natural language processing” of claim 1, “wherein applying the first utterance and the second utterance to the sample utterance in the general interaction model comprises parsing the first slot expression and the second slot expression using natural language processing to determine the first intent and the second intent” or claim 10, and “based on determining that the sample utterance does not correspond to an existing sample utterance pattern, generating a new sample utterance pattern and providing, to a user, a recommendation to add the new sample utterance pattern to the general interaction model, adding the new sample utterance pattern to the general interaction model, and providing an interaction application for use in responding to intents and slot information received from assistant platforms based on requests from users of interaction assistants, wherein the new sample utterance pattern comprises a phrase and an open-ended slot” of claim 14 in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658